THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln National Variable Annuity Account H American Legacy® Design, American Legacy® Series American Legacy® Signature American Legacy® Shareholder’s Advantage Lincoln Life Variable Annuity Account N ChoicePlusSM Design, ChoicePlusSM Signature ChoicePlus AssuranceSM Series ChoicePlus AssuranceSM A Share Supplement dated October 18, 2016 to the Prospectus dated May 1, 2016 This Supplement provides information relating to the Investment Requirements for purchasers of the Lincoln Long-Term CareSM Advantage rider. This information was inadvertently omitted from prior communications. Contractowners who purchase the Lincoln Long-Term CareSM Advantage rider on and after August 29, 2016 are subject to the same Investment Requirements that apply to the Lincoln Market SelectSM Advantage and i4LIFE® Advantage Guaranteed Income Benefit (version 5) riders, as outlined in the prospectus supplements dated August 26, 2016. Please retain this supplement for future reference.
